DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20,  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1 and 10, it is not clear how a motion sensor is used to image. The claims do not clearly recite the position/location of the motion sensor, as such not clear if the motion sensor is used to sense the external motion or internal motion. Furthermore it’s not clear if the motion sensor is located/position inside the body of the subject or external to the subject.
Regarding Claim 19 it is not clear how an acceleration matrix is determined, what sensors are being used; how a velocity matrix is determined and how a position is determined. The claims do not clarify the invention as to how it works, and how the 
Claims 6, 7, 15, and 16 recites the limitation "the sound is the body part" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 10-13 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by U. S. Publication No. 2009/0036790 to Landesberg et al.
Regarding Claims 1 and 10, Landesberg teaches a system for imaging a body part, comprising: a motion sensor configured to sense an acceleration wave emitted by a source and to generate acceleration measurements in response to sensing the acceleration wave, wherein the source is associated with the body part of a subject (fig. 2a element 22 teaches a motion sensor); and a processing device communicatively coupled to the motion sensor, the processing device configured to: receive the acceleration measurements (para 0095 and 096 teaches acceleration measurement); determine a location of the source using a location of the motion sensor and the 
Regarding Claims 2 and 11, Landesberg teaches that the motion sensor comprises a plurality of motion sensors positioned at different locations relative to the source and wherein each motion sensor generates acceleration measurements used to image the body part (para 0125 and 0126 teaches determining location from acceleration data). 
Regarding Claims 3 and 12, Landesberg teaches to determine the location of the source, the processing device is configured to: determine an original amplitude of the acceleration wave (para 0177 teaches amplitude of acceleration wave); and determine the location of the source using the original amplitude (para 0125, 0126, 0145 and 0150 teaches determining location of source).  
Regarding Claims 4 and 13, Landesberg teaches that the processing device is configured to: apply band-pass filters to the acceleration wave to produce a plurality of acceleration band measurements (para 0127 teaches band-pass filters); and determine the location of the source using the plurality of acceleration band measurements (para 0125 and 0126 teaches determining location from acceleration data).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306. The examiner can normally be reached M-F 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793